DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of May 13, 2021, in response to the Office Action of February 19, 2021, are acknowledged.

Response to Arguments
	Applicant argues that the claims are directed to a composition consisting of the claimed components.  Further, Darmuzey uses an enrobing component for its compositions.  Applicant also argues that the cited references do not teach using a monooleate and lecithin in an immediate release composition.
	The examiner notes that each of the claimed components are taught by the prior art for use as excipients with formulations that include acetaminophen.  For example, Young teaches lecithin, pregelatinized starch, crospovidone, crosslinked-carboxymethylcellulose, as disintegrant; sorbitan monooleate as a wetting agent; PVP as a binder; and stearic acid as a lubricant. See par.’s 31-34.  Young also teaches a composition in immediate or controlled release form with excipients, including lubricants, disintegrants, and others. See par. 40.  
	Darmuzey also teaches the claimed excipients, including a composition comprising spray dried acetaminophen in a composition comprising 90% acetaminophen and with the other excipients including substantially similar and optimizable concentrations as they are each known 
	Even further, the release profile claims is readily optimizable and appears to be taught by the prior art.  Controlled slower release and immediate release compositions are taught and achieved by varying the concentration of known excipients, such as disintegrants and/or binders.
	For example, Darmuzey teaches embodiments that release 90% within about 10 minutes, release of about 80% within 10 minutes, and a slow release example that releases only 40% by 30 minutes. See Figure 1.  Those POSA understand from the teachings of the prior art that the result effective variables include concentration of disintegrants and superdisintegrants, as well as lubricants, wetting agents, binders, and others.  Those concentrations are predominantly taught by the cited prior art and are routinely optimizable functional equivalents by those of ordinary skill in the art.
	Darmuzey teaches using a superdisintegrant including croscarmellose sodium and crospovidone in a particular concentration of 0.1% to 10% and 0.25 to 6% by weight. See par.’s 52 and 54.  The instant claims use 4.5% to 6.3%.  Wetting agents, including sorbitan esters can be used in a concentration of 0.1 to 2% as a most preferred concentration.  Sorbitan monooleate is claimed at a concentration of 0.15 to 0.75%.  Further, Darmuzey provides example 7 in which 90% acetaminophen is used with starch, PVP, stearic acid, and crospovidone.  Pregelatinized starch is taught as a suitable disintegrant. See par. 51.  A disintegrant is taught to be used in a concentration as low as 0.1% up to 10%. See par. 53.  Binders and lubricants are taught as suitable excipients. See par. 70.
	The release profiles shown achieve a dissolution of an immediate release form of at least 80% and 90% within 10 minutes as shown in Figure 1. 
For example, claim 36 is directed to a slower release tablet and it includes a lower concentration of crospovidone (i.e., a superdisintegrant according to Darmuzey) and has eliminated crosscarmellose sodium (i.e., a superdisintegrant according to Darmuzey).  Removing agents that are superdisintegrants or lowering the concentration of a superdisintegrant would be expected to decrease a rate of dissolution. 
	While it is true that the claimed composition is a specific listing of components, the examiner notes that those components are functionally equivalent to many other components taught by the cited prior art.  Further, the use of spray drying as a technique to arrive at a claimed composition is known in the art.  The examiner applies Finnan et al., (U.S. Pat. No. 4,710,519).  
	Finnan teaches preparing acetaminophen by spray drying in the presence of various excipients for direct compression into tablets.  A resulting spray dried acetaminophen powder will comprise at least 80% acetaminophen.  Finnan also teaches using a lubricant that consists of stearic acid, magnesium stearate, and mixtures thereof. See prior art claim 8.
	Overall, unexpected results have not been shown.  The claimed excipients are well-known for use at concentrations that are similar to those claimed.  The release profile is taught and/or readily modifiable by using different concentrations of known result-effective excipients.  Finally, spray drying an API or a composition is one of the known methods of producing solid pharmaceutical compositions with uniformity.  

Status of the Claims
	Claims 35-37 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Darmuzey et al (US 2008/0014228) (of record), in view of Young et al. (US 2011 /0212173) (of record), and in view of Finnan et al., (U.S. Pat. No. 4,710,519).  
	Darmuzey teaches using a superdisintegrant including croscarmellose sodium and crospovidone in a particular concentration of 0.1% to 10% and 0.25 to 6% by weight. See par.’s 52 and 54.  The instant claims use 4.5% to 6.3%.  Wetting agents, including sorbitan esters can be used in a concentration of 0.1 to 2% as a most preferred concentration.  Sorbitan monooleate is claimed at a concentration of 0.15 to 0.75%.  Further, Darmuzey provides example 7 in which 90% acetaminophen is used with starch, PVP, stearic acid, and crospovidone.  Pregelatinized starch is taught as a suitable disintegrant. See par. 51.  A disintegrant is taught to be used in a concentration as low as 0.1% up to 10%. See par. 53.  Binders and lubricants are taught as suitable excipients. See par. 70.
	The release profiles shown achieve a dissolution of an immediate release form of at least 80% and 90% within 10 minutes as shown in Figure 1. 
	Young teaches lecithin as a disintegrant usable with acetaminophen, also noting that cross-linked CMC, crospovidone, and pregelatinized starch are also usable/equivalent sorbitan monooleate is a suitable wetting agent. See par. 34.  Stearic acid is taught as a suitable lubricant. See par. 33.  
Polyvinylpyrrolidone is taught as a suitable binder. See par. 31.
	Young teaches a slower and controlled release formulation that has effect for as long as 24 hours after administration.  
	The dissolution profile can be controlled by those POSA through routine optimization of those excipients known to slow release (i.e., binders, fillers) or those known to increase the pace of release (i.e., disintegrants).  For example, claim 36 (as compared to claim 35) is directed to a slower release tablet and it includes a lower concentration of crospovidone (i.e., a superdisintegrant according to Darmuzey) and has eliminated crosscarmellose sodium (i.e., a superdisintegrant according to Darmuzey).  Removing agents that are superdisintegrants and/or lowering the concentration of a superdisintegrant would be expected to decrease a rate of dissolution.
Finnan teaches preparing acetaminophen by spray drying in the presence of various excipients for direct compression into tablets.  A resulting spray dried acetaminophen powder will comprise at least 80% acetaminophen.   Finnan also teaches using a lubricant that consists of stearic acid, magnesium stearate, and mixtures thereof. See prior art claim 8.
Further, “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their Id.  In this instance, each claimed agent is known to be used with the claimed API and known as result-effective variables in altering the rate of disintegration of the claimed API, as explained above.  Additionally, the release profile that is claimed is taught by Darmuzey.  Overall, the claimed disintegrants, lubricants, binders, wetting agents, and stabilizers are functional equivalents and there is a motivation to use them with acetaminophen as taught by the cited references.  Further, there is a motivation to use a spray drying process for the API and for the API with excipients.  More importantly, the claimed components are optimizable result-effective variables that a POSA can predictably modify to arrive at the claimed concentrations for achieving a desired release profile.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed composition in view of the totality of the teachings of the cited prior art.
As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                             

/JARED BARSKY/Primary Examiner, Art Unit 1628